Judge Martin, Mark D.,
concurring.
On 24 June 1994 the Cabarrus County Tax Assessor advised the taxpayer that the real property associated with its Cabarrus County facility had a value, as of 1 January 1994, of $266,875,870.
On appeal to the Cabarrus County Board of Equalization and Review, the taxpayer’s real property was assessed, as of 1 January 1994, at $302,122,140, a 13% increase from the Cabarrus County Tax Assessor.
Finally, on appeal to the North Carolina Property Tax Commission, the Commission entered a final decision on 18 March 1997 assessing the value of the real property as of 1 January 1994 at $335,686,000, a 25% increase from the original assessment.
Notwithstanding the de novo nature of administrative tax appeals, the perception left by the present case, whether warranted or unwarranted, is that the taxpayer was punished for exercising its legal right of administrative review. Nevertheless, I discern no legal error and therefore concur in the majority opinion.